Citation Nr: 1047264	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for left knee osteoarthritis, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, 
in pertinent part, denied service connection for left knee 
osteoarthritis.

In his December 2008 substantive appeal, the Veteran indicated 
that he wanted a Travel Board hearing, which was scheduled for 
October 6, 2010.  In a statement dated October 6, 2010, the 
Veteran indicated a desire to withdraw his pending appeal. 


FINDING OF FACT

In an October 2010 written statement, the appellant withdrew his 
appeal concerning entitlement to service connection for left knee 
osteoarthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue 
of entitlement to service connection for left knee osteoarthritis 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal personally filed by the 
appellant without his express written consent.  38 C.F.R. § 
20.204(c) (2010).

In December 2008, the appellant submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the issue 
of entitlement to service connection for osteoarthritis of the 
left knee, to include as secondary to a service-connected right 
knee disability, as identified in the November 2008 statement of 
the case.  However, in an October 2010 written statement, the 
appellant indicated that he wished to withdraw his pending 
appeal.  The appellant's written statement satisfies the 
requirements for the withdrawal of a substantive appeal.  38 
C.F.R. §§ 20.202, 20.204(b).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for left knee osteoarthritis, 
there remains no allegation of errors of fact or law for 
appellate consideration concerning that issue.  The Board, 
therefore, has no jurisdiction to review the claim of entitlement 
to service connection for left knee osteoarthritis, and must 
dismiss the issue.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2010).


ORDER

The appeal concerning the issue of service connection for left 
knee osteoarthritis, to include as secondary to a service-
connected right knee disability, is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


